         Case 1:09-cr-01016-DLC Document 169 Filed 07/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :                 09Cr1016-04(DLC)
                                       :
               -v-                     :                       ORDER
                                       :
FELIX SANTIAGO III,                    :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     A hearing to hear evidence concerning reported violations

of the conditions of supervised release is scheduled to occur on

Thursday, August 13, 2020 at 10:00 a.m. in Courtroom 18B, 500

Pearl Street.      In light of the ongoing COVID-19 pandemic, it is

hereby

     ORDERED that all individuals seeking entry to 500 Pearl

Street must complete a questionnaire and have their temperature

taken before being allowed entry into the courthouse.             To gain

entry to 500 Pearl Street, follow the instructions provided

here:

             https://nysd.uscourts.gov/sites/default/files/2020-

             07/SDNY%20Screening%20Instructions.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.            Individuals

also must wear face masks at all times in the courthouse unless

the Court authorizes their removal.
         Case 1:09-cr-01016-DLC Document 169 Filed 07/29/20 Page 2 of 2



     IT IS FURTHER ORDERED that by August 5, 2020, defense

counsel must advise the Court of how many spectators will attend

the hearing.      The parties must advise the Court by the same date

how many individuals will be seated at counsel’s tables and how

many witnesses are expected to provide in-person testimony.

Special accommodations may need to be made if more than ten

spectators are expected to attend, or more than three

individuals are expected to be seated at each counsel’s table.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court hearing may

listen to the hearing through a telephone link by calling 888-

363-4749 and using access code 4324948.



Dated:       New York, New York
             July 29, 2020

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
